Citation Nr: 0916809	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.  

2. Entitlement to service connection for glaucoma as 
secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran had requested a hearing before a Veterans Law 
Judge, but he failed to appear for the hearing that was 
scheduled for March 2008.  

In May 2008 and November 2008, the Board promulgated 
decisions on other claims of service connection.  As for the 
claim of service connection for diabetes mellitus (and 
glaucoma, which is dependent upon the outcome of the diabetes 
claim), the claims are based on the Veteran's contention that 
he was exposed to Agent Orange while he served aboard a 
United States Navy vessel.  As noted in the previous Board 
decisions, claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of Vietnam 
were subject to a stay imposed as a result of the decision of 
the United States Court of Appeals for Veterans Claims 
(Veterans Court) in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  In that case, the Court held that, for the purpose 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed to be based upon the Veteran's receipt of a Vietnam 
Service Medal, without any additional proof required that a 
veteran who served in waters offshore of the Republic of 
Vietnam actually set foot on land.  

In May 2008, however, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the 
Veterans Court.  The United States Supreme Court then denied 
the petition for a writ of certiorari in January 2009.  Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

In light of this development and as the previous stay is no 
longer in effect, the Board was advised that it may resume 
adjudication of the previously stayed cases.  Chairman's 
Memoranda No. 01-09-03, Stay Lifted on Processing of Claims 
for Compensation Based on Exposure to Herbicides affected by 
Haas v. Nicholson (January 22, 2009).  Accordingly, the 
adjudication of the claims is resumed.  


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, 
including the inland waters, of Vietnam during the Vietnam 
era and exposure to Agent Orange is not shown.

2. Diabetes mellitus was not affirmatively shown to have been 
present during active duty; diabetes mellitus was not 
manifested to a compensable degree within one year from the 
date of separation from service in April 1974; and diabetes 
mellitus, type 2, first diagnosed after service beyond the 
one-year presumptive period for a chronic disease, is 
unrelated to an injury, disease, or event of service origin, 
including exposure to Agent Orange.

3. As the underlying claim of service connection for diabetes 
mellitus is denied, the secondary service connection claim of 
glaucoma has no legal merit. 


CONCLUSIONS OF LAW

1. Diabetes mellitus is not due to disease or injury that was 
incurred in or aggravated by service; diabetes mellitus as a 
chronic disease may not be presumed to have been incurred in 
service; and the presumption of exposure to Agent Orange and 
the presumption of service connection due to exposure to 
Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Glaucoma is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003 and in March 2006.  The Veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

The documents substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims of service connection were readjudicated as evidenced 
by the supplemental statement of the case, dated in September 
2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  

In a statement dated in April 2008, the Veteran's 
representative indicated that the service treatment records 
did not contain an enlistment physical examination or a 
separation physical examination.  In response to the RO 
request to forward the service treatment records, the 
National Personnel Records Center indicated that the 
available records were forwarded.  Consideration of the 
missing service treatment records has been made in the 
adjudication of the claims, as will be further addressed in 
the decision below.  The Veteran has not identified any 
additional records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded a VA general medical examination in 
February 2004.  In regard to the glaucoma claim, it is 
dependent on the outcome of the diabetes mellitus claim, and 
where the diabetes mellitus claim is denied further 
evidentiary development of this claim is not warranted.  
Under these circumstances, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Diabetes mellitus

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. 
Cir. 2008).



If a veteran was exposed to certain herbicides during active 
service, type 2 diabetes will be presumed to have been 
incurred in service if manifest to a compensable degree, even 
if there is no record of such disease during service.  38 
U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Analysis

The Veteran claims that he has diabetes mellitus that is 
attributable to his period of service, particularly to 
exposure to Agent Orange.  He stated that he served aboard 
ship in the Gulf of Tonkin, off the coast of Vietnam.  



In an August 2004 statement, he asserted that the ships he 
served aboard were extremely close to land, that he could see 
the coastline when patrolling the coast, that he was close 
enough to have been exposed to Agent Orange, and that there 
was no history of diabetes in his family.  In a February 2005 
statement, he asserted that Agent Orange and herbicides could 
be carried in the air and that he was exposed to herbicides 
while off the coast of Vietnam.  

As noted previously, the enlistment physical examination and 
separation physical examination are unavailable.  Where 
service treatment records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Veteran served on active duty from August 1972 to April 
1974.  The service personnel records show that he had foreign 
and/or sea service of 4 months and 5 days, that he served 
aboard the USS Truxton (DLGN-35), and that he was awarded the 
Vietnam Service Medal.  The National Personnel Records 
Center, in September 2003, indicated that it was unable to 
determine whether or not the Veteran had in-country service 
in the Republic of Vietnam.  It was verified that he served 
aboard the USS Truxton, which was in the official waters of 
the Republic of Vietnam in December 1972 and in January 1973.  

Service treatment records do not show any complaint, finding, 
history, diagnosis, or treatment for diabetes mellitus.    

After service, VA records, beginning in 2003, show that the 
Veteran had a diagnosis of diabetes mellitus.  In other 
words, the evidence of diagnosis and treatment comes nearly 
30 years after his discharge from service in April 1974.  

On VA examination in February 2004, the Veteran stated that 
he was diagnosed with diabetes mellitus type 2 over the last 
two years.  He denied any history of direct exposure while on 
land to Agent Orange, as he served offshore.  The pertinent 
diagnosis was diabetes mellitus type 2 without history of 
exposure to Agent Orange.  

Based on the service treatment records, diabetes mellitus is 
not affirmatively shown to have had onset in service, and the 
Veteran has not argued that diabetes mellitus  was present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Given that there is no competent evidence either 
contemporaneous with or after service that diabetes mellitus 
was noted during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, the record shows that diabetes mellitus, type 
2, diabetes was not diagnosed until 2003, well beyond the 
one-year presumptive period following separation from service 
in 1974 for diabetes as a chronic disease under 38 U.S.C.A. § 
1112 and 38 C.F.R. §§ 3.306, 3.309.

Except for exposure to Agent Orange, which is addressed 
separately, there is no competent evidence that the Veteran's 
diabetes mellitus, type 2, first documented after service 
beyond the one-year presumptive period, pertaining to a 
chronic disease, is otherwise related to an injury, disease, 
or event of service origin.  38 C.F.R. § 3.304(d).

Regarding exposure to Agent Orange, the Veteran asserts that 
his disabilities are attributable to exposure to Agent Orange 
during his period of service, where his ship was off shore.  
His allegations appear to stem from his belief that close 
proximity to the coastline of the Republic of Vietnam and 
that winds can carry Agent Orange to his ship constitute 
exposure to Agent Orange.  

The Veteran does not assert that he set foot within the land 
borders of Vietnam, but instead he clearly emphasizes that 
his ship was off shore of Vietnam.



As noted above, service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) 
(upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence on 
the landmass or inland waters of Vietnam in order to benefit 
from the regulation's presumption).

The Federal custodian of naval records reported that the USS 
Truxton conducted operations off the coast of Vietnam during 
the months of December 1972 and January 1973.  There is no 
documentation that the ship entered the inland waters of 
Vietnam.

For this reason, the presumption of exposure to Agent Orange 
does not apply to the claim of service connection for 
diabetes.  38 U.S.C.A. § 1116(f).  And as the Veteran is not 
presumed to have been exposed to Agent Orange, the 
presumption of service connection under 38 U.S.C.A. § 
1116(a)(1) for diabetes mellitus, type 2, does not apply.

As neither the presumption of exposure to Agent Orange nor 
the presumption of service connection due to such exposure 
applies to the claim for the reasons articulated, the Veteran 
may still establish service connection by evidence of actual 
exposure to Agent Orange and by evidence that such exposure 
caused the disability.  38 C.F.R. § 3.303(d); see Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As for the Veteran's assertion that Agent Orange could be 
carried by the air to his ship, there are no records to 
document the presence of Agent Orange on his ship, and there 
is simply no evidence to substantiate such a claim.  And the 
Veteran is not competent to state that he was exposed to 
Agent Orange via air current transmission.  For this reason, 
the Board finds that the Veteran was not actually exposed to 
Agent Orange aboard ship.

As the Board finds that actual exposure to Agent Orange has 
not been established, the Board does not reach the question 
of medical causation, that is, evidence that diabetes 
mellitus, type 2, was actually caused by exposure to Agent 
Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

As for the Veteran's statements attributing his diabetes 
mellitus to herbicide exposure during service while serving 
aboard a ship off shore of Vietnam, although he is competent 
to describe symptoms of diabetes mellitus, the claimed 
disability is not a condition under case law where lay 
observation has been found to be competent.  Therefore, the 
determination as to the diagnosis and causation of the 
Veteran's disability is medical in nature, that is, not 
capable of lay observation.  Where as here, the questions 
involve a medical diagnosis, not capable of lay observation, 
and of medical causation, competent medical evidence is 
required to substantiate the claim because the Veteran as a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that his current 
diabetes mellitus had its onset in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

II. Glaucoma

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). 


Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other 
substantive changes were made.  As the claim was filed before 
the other substantive changes were made, only the changes 
that conform to Allen apply.  

The Veteran maintains that diabetes mellitus caused or 
aggravated his glaucoma.  The claim is one of secondary 
service connection.  The condition precedent to secondary 
service connection is an established service-connected 
disability.  As service connection for diabetes mellitus is 
denied, there is no legal or factual merit  to the claim of 
secondary service connection for glaucoma.  


ORDER

Service connection for diabetes mellitus to include as due to 
exposure to Agent Orange is denied.  

Service connection for glaucoma as secondary to diabetes 
mellitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


